Exhibit 10(n)

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between R. R. Donnelley & Sons Company (“Donnelley”), its affiliated entities
and their respective shareholders, directors, officers and employees (Donnelley
and such others collectively referred to as the “Company”), and Michael J.
Portland (the “Executive”) as of the 17th day of November, 2003.

 

WHEREAS, Donnelley has employed Executive as Executive Vice President under an
offer of employment dated March 15, 2002 (the “Offer”); and

 

WHEREAS, the Company and Executive mutually agree to Executive’s severance from
Donnelley and to settle any and all matters and potential claims on the terms
and conditions and for the compensation stated herein;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the Company and Executive agree as follows:

 

1. Separation Date.    Executive shall remain on the payroll of Donnelley at his
base salary through December 31, 2003 (“Separation Date”), at which time his
employment will terminate. Effective on the Separation Date, Executive shall be
deemed to have resigned from any and all positions he may hold with the Company.

 

2. Severance Obligations and Payments.    So long as Executive is not in breach
of the terms contained in paragraphs 3, 4, 5, and 6 of this Agreement, the
Company will cause the following to be paid to Executive and shall cause the
following events to occur:

 

  a. Pursuant to the terms of the Offer, the Company, for the twelve (12) months
beginning January, 2004, shall pay to Executive a monthly gross sum of
$23,916.67 as a severance benefit and not as compensation. The total payments to
be received by Executive hereunder shall equal $287,000, and shall be made in
accordance with the normal payroll practices of the Company.

 

  b. The rights of Executive under a stock option grant made to Executive by the
Company on April 15, 2002, shall be cancelled, whether or not any portion
thereof is vested.

 

  c. An agreement covering an option grant made to Executive on March 26, 2003,
shall be amended as follows:

 

  (i) Delete the contents of paragraph 5 (e) and replace it with the following:

 

Page 1



--------------------------------------------------------------------------------

Provided that Optionee is in compliance with his obligations contained in a
Separation and Release Agreement dated November 17, 2003, then notwithstanding
the cessation of employment, the Option shall continue to vest in accordance
with the provisions of paragraph 1(c) above and shall be exercisable during the
Option Term. Should Optionee not comply with his obligations contained in the
Separation and Release Agreement (including paragraphs 3 and 4 thereof), any
portion of the Option not yet exercised by Optionee shall be immediately
cancelled.

 

  (ii) Delete the contents of paragraph 7 and replace it with the following:

 

This option may be exercised by the executor, administrator, personal
representative or Beneficiary of Optionee during the Option Term remaining, but
only to the extent Optionee was vested in, and entitled to exercise the Option,
on the date of Optionee’s death.

 

  d. At the same time as paid to other executives of the Company, the Executive
shall receive in cash and not in stock the value, if any, earned under the
provisions of the 2001 Senior Management Long Term Incentive Award made to
Executive on April 15, 2002. Executive acknowledges that the Company may
withhold from such payment, if any, any amounts remaining outstanding from
Executive to the Company under the terms of the Loan Agreement described in
paragraph 6 below.

 

  e. The 2003 Senior Management Long Term Incentive Award made to Executive on
January 23, 2003, pursuant to the terms of the 2000 Stock Incentive Plan, shall
be cancelled and Executive shall have no further rights under such award.

 

  f. Executive shall receive payment within thirty days of the Separation Date
for all vacation days accrued and untaken as of the Separation Date. No further
vacation will accrue after the Separation Date.



  g. At the time provided for in the Annual Management Incentive Plan for 2003,
the Company will pay Executive his 2003 plan year bonus, if any is earned, in
accordance with the funding and payout mechanisms specified in the plan and
based on the assumption that Executive had successfully completed 100% of his
OGSMs with a “meets expectations” performance rating.

 

  h. Executive shall be entitled to utilize the balance held by the Company in a
financial planning account for reimbursement for tax or financial planning, or
legal services required in connection with the review of this Agreement,
provided that Executive shall utilize any balance on or before July 31, 2004,
and provide documentation and seek reimbursement from the Company no later than
December 1, 2004. Should any balance be remaining in the financial planning
account at December 31, 2004, the Company shall cancel that balance, and
thereafter the Executive shall not be

 

Page 2



--------------------------------------------------------------------------------

entitled to any reimbursement for expenses incurred for tax, legal or financial
planning services.

 

  i. Executive shall submit within fifteen (15) days of the Separation Date all
expense account records and vouchers relating to his employment with the Company
and the Company shall reimburse said expenses within thirty (30) days of
receipt.

 

  j. The Company will pay for executive outplacement services for the Executive
at an outplacement firm of the Company’s, such services to be delivered to
Executive by October 31, 2004.

 

  k. Executive acknowledges that the Company has advised him that, pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (ACOBRA@), he has a
right to elect continued coverage under the Company’s group health plans, at his
own expense, for a period of up to eighteen (18) months from the Separation
Date; provided, however, that until the earlier of (a) expiration of twelve (12)
months of COBRA benefits or (b) obtaining employment status with another
employer that provides comparable health benefits, the Company shall reimburse
Executive for the difference between (x) what Executive would pay for continuing
health benefits had he continued to be employed by the Company and (y) what
Executive actually incurs for like coverage under COBRA. Executive shall provide
the Company with any evidence of actual COBRA payments as may be necessary to
determine the Company’s obligations under this subparagraph.

 

  l. Executive has elected to participate in the Company’s supplemental life
insurance and supplemental disability insurance programs for senior executives.
As of the Separation Date, the Company will have no further obligations with
respect to payment of premiums for policies held by Executive, but the Executive
shall be free to continue to own and maintain such policies at his own expense.

 

  m. The payments and benefits described in this paragraph shall be subject to
withholding taxes to the extent required by law.

 

3. Non-Disparagement.    Neither the Executive nor any person representing the
Company in the giving of employment references shall at any time disparage the
other or portray the other in a negative light, except that nothing herein shall
prevent the Company from making any of its books and records available to third
parties as required by law. Executive shall not disclose to any one (without the
prior written consent of the Company) any information regarding the Company or
its financial condition, contractual arrangements, internal affairs, or
governance which is non-public, confidential, or proprietary or which would in
any way injure the reputation of the Company or of any of the (past or present)
shareholders, members, directors, officers, employees, agents or attorneys of
the Company. Executive acknowledges that a breach by him of his obligations
under this paragraph 3 shall result in the right of the Company to terminate its
obligations under this Agreement and the payment of any monies pursuant to any
of the provisions hereof, including paragraph 2.

 

Page 3



--------------------------------------------------------------------------------

4. Release.    Executive, on behalf of himself, his heirs, executors, attorneys,
administrators, and assigns, agrees to release the Company (including current
and former employees, partners, fiduciaries, directors, agents, divisions,
parents, subsidiaries, affiliates, attorneys or other related entities) from all
known or unknown claims, demands, agreements, actions, suits, causes of action,
damages and liabilities of any kind, in law or equity or otherwise, which
Executive has, had or may have against Company related to Executive’s
employment, resignation from his positions with the Company, or separation from
Donnelley, including, but not limited to, claims which could have been asserted
under any fair employment, contract or tort law, or any other federal, state or
local law, regulation or ordinance, such as Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Older Workers Benefit
and Protection Act, or under any compensation, bonus, severance, or other
benefit plan. Notwithstanding the foregoing, nothing herein shall release or
waive any rights Executive may have to enforce the provisions of this Agreement,
or release any claims for any benefits due to Executive under any stock or
benefit plans available to Executive as a result of his later retirement (as
defined in applicable retirement plans) or under the provisions hereof.
Executive acknowledges and agrees that the release and covenant not to sue
included in this paragraph are essential and material terms of this Agreement
and that without such release and covenant not to sue no agreement would have
been reached by the parties. Executive understands and acknowledges the
significance and consequences of this release, and hereby further acknowledges
the receipt of separate consideration beyond that to which he would otherwise be
entitled in exchange for such release.

 

5. Effect on Other Agreements.    On March 23, 2002, Executive signed an
Agreement Regarding Confidential Information, Intellectual Property, and
Non-Solicitation of Employees, a copy of which is attached hereto as Exhibit A.
Executive understands and acknowledges that he will be expected to abide, and
will abide, by the terms of that Agreement. Executive also agrees to remain
bound by any agreement signed relating to any credit card issued to Executive as
a Donnelley employee.

 

6. Loan Agreement.    Executive acknowledges and reaffirms his obligations under
an agreement dated March 15, 2002 (the “Loan Agreement”), to repay to the
Company a loan in the principal amount of $200,000, in accordance with the terms
of the Loan Agreement and paragraph 2(d) above. For purposes of the Loan
Agreement, the Separation Date shall be the date of termination of employment.

 

7. Electronic Equipment.    Executive will return to the Company any computers
or other work-related equipment furnished to him during the course of his
employment. All software programs and files belonging to the Company shall also
be returned to the Company.

 

Page 4



--------------------------------------------------------------------------------

8. Retirement Benefits.    Executive acknowledges that he has not vested in, and
will have no rights to benefits provided under any of the Company retirement
plans (retirement benefit plan, cash balance plan, unqualified supplemental
retirement plan, or otherwise).

 

9. Entire Agreement.    This Agreement embodies the entire agreement and
understanding of the parties with regard to the matters described in this
Agreement and supersedes any and all prior or contemporaneous agreements and
understandings, oral or written, between Executive and the Company.

 

10. Governing Law.    This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of law provisions)
and decisions of the State of Illinois, as applied to agreements executed in and
to be fully performed within Illinois.

 

11. Legal Advice.    In signing below, Executive expressly acknowledges that he
has read this Agreement carefully, that he fully understands its terms and
conditions, that he has been advised of his rights and has been advised to
consult an attorney prior to executing this Agreement. Executive intends to be
legally bound by the terms and conditions of this Agreement.

 

12. Successors and Assigns.    The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns and Executive’s rights hereunder shall inure to the benefit of his
legal representatives or designated beneficiaries.

 

13. Severability.    If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.

 

14. Notices.    All notices or other communications required or permitted
hereunder shall be in writing and may be delivered by hand, by facsimile, by
nationally recognized private courier or by United States mail. Notices by mail
shall be deemed given two (2) business days after being deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested. Notices delivered by facsimile or private courier shall be deemed
given on the first business day following the date of sending. All notices or
other communications shall be addressed as follows:

 

If to the Company, to:

R. R. Donnelley & Sons Company

77 West Wacker Drive

Chicago, Illinois 60601-1696

Attn: General Counsel

Facsimile: 312/326-7620

 

Page 5



--------------------------------------------------------------------------------

If to Executive, to:

Mr. Michael J. Portland

[Home Address]

 

or to such other address as such party may indicate by a notice delivered to the
other.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

R. R. DONNELLEY & SONS COMPANY

 

          By:   /s/    HAVEN E. COCKHERHAM                   /s/    MICHAEL J.
PORTLAND            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:  

Haven E. Cockerham,

         

Executive

   

Senior Vice President

           

 

Page 6